  Case 1:21-cr-20106-RNS Document 10 Entered on FLSD Docket 03/11/2021 Page 1 of 1


                                         M IN UTE O RDER                                                        Page2

                      ChiefM agistrate Judge John J.O 'Sullivan
               Atkins Building Courthouse -5th Floor uaw y..2   Date:3/10/21
                                                                        .                             Time:1:00p.m.
Defendant: 1) MartinValdes             J#:33847-509 Case#: 21-20106-CR-SCOLA
AUSA:                                                  Attorney'
                                                               . Gustavo Lage,Retained
Vjolation:MCone
            ODSyPi
                 OW to Ommit 3ilandWireFraud,MailFraud, sUrr/ArrestDate:3/10/21
                 Laundering,FalseStatem ents
                                                                                                  YOB:1955
                                    .
                                             *
Proceeding: InitialAppearance                                      CJA Appt:
Bond/PTD Held:C Yes         o           Recom ended Bond:
Bond Setat:                                                        co-si
                                                                       gnedby:                  is 4/ Jvva
                                                                                                        *
     Surrenderand/ordo notobtainpassports/traveldocs                        Language:                   t
      eportto PTSas rected/ r           x'saweek/month by                   Disposition:
     phone:       x'saweek/month in person                                                                               #
      andom urine testing by Pretrial
     Services
     Treatm entasdeem ed necessary
     Refrain from excessive use ofalcohol
     Participateinmentalheal
                           thassessment&treatment                                      V --
                                                                                          * Sp :.
 C M aintainOrseekfull-timeem ployment/education                                                 -     #
 !- No contactwithvictims/witnesses,exceptthroughcounsel
     N0 firearm s                                                                                           '          . .   l
 f- Notto encum berproperty                                                       eeasin ot Indictmentwa '
                                                                            (A    NotGuilty plep entered
     M ay nOtVisittransportation establishm ents                                  Or tzinldemaà'ed
                                                                                  Etançling Di
                                                                                             scoverg Ordef Wçs* -i+F
 T- Home Confinement/ElectronicM onitoring and/or                                  -
     Curfew             pm to            am,paidby                                                          #-
 r Allowances'
             .M edicalneeds,courtappearances,attorney visits,
     religious,employment                                           g s (o                                       +
 T- Travelextended to:                                                       Ti
                                                                               mef om todayto               excluded
     Other:         ê           l       t* jt
                                            , 6    A     A'         &        from speedyTrialClock
NEXT COURT APPEARANCE   Date:            Tim e:           Judge:                             Plate:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/Arraign orRemoval:
Status Conference RE:
D.A.R. j3 :# ö : # G                                           TimeinCourt:                .3
                                s/lohnJ.O'Sullivan                                         ChiefMagistrateJudge


                                                                                                                                 ?
